Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 8 is allowable is because the closest prior art of record, US 2007/0183449 by Bealey et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method for determining a communications protocol and one or more datalink parameters of a serial communications system for a controller connected to the serial communications system that includes performing a slave communications protocol detection test for each of one or more predefined slave communications protocols, wherein the slave communications protocol detection test comprises transitioning the controller into a slave device mode and receiving information from the serial communications system to identify the communications protocol and one or more datalink parameters used by the serial communications system; if the communications protocol and one or more datalink parameters of the serial communications system are not determined by performing the slave communications protocol detection test, performing a master communications protocol detection test for each of one or more predefined master communications protocols, wherein the master communications protocol detection test comprises .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466